Exhibit (10)BB

Change in Control Agreement

THIS AGREEMENT, made and entered into this 27th day of July, 2006, by and
between FNB CORPORATION (hereinafter referred to as “FNB”), a bank holding
company, with its principal office located at 105 Arbor Drive, Christiansburg,
Virginia, organized and existing under the laws of the Commonwealth of Virginia,
which owns all of the outstanding stock of First National Bank, and Gregory W.
Feldmann whose mailing address is [mailing address] (sometimes hereinafter
referred to as “Employee”).

WITNESSETH:

WHEREAS, Employee has been employed as a principal executive of FNB and in such
capacity will develop an intimate and thorough knowledge of FNB’s business
methods, trade secrets, and operations, as well as personal relationships with
key individual employees of FNB and other banks and companies with which FNB
does business;

WHEREAS, the retention of Employee’s services for and on behalf of FNB and/or
its affiliates, is of material importance to the preservation and enhancement of
the value of FNB’s business;

WHEREAS, FNB recognizes that, as is the case with many publicly held
corporations, the possibility of a change of control may arise and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of FNB and its shareholders;

WHEREAS, the Board of Directors of FNB (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of members of FNB’s management to their assigned duties
without distraction by the possibility of a change of control; and

WHEREAS, the Board believes it important, should FNB or its shareholders receive
a proposal for transfer of control of FNB, that Employee be able to assess such
proposal and advise the Board thereon, without being influenced by the
uncertainties of Employee’s own employment status.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein set forth, FNB and Employee do hereby agree as follows:

 

I. Change in Control

1.1 “Change in Control” means the occurrence, on or after the Agreement
Effective Date and during the term of this Agreement of any of the following:

(A) The closing of a corporate reorganization in which the Company (or its
successor) becomes a subsidiary of a holding company, the majority of the common
stock of which is owned by persons who did not own the majority of the common
stock of the Company (or its successor) immediately prior to the reorganization;

(B) Individuals who constitute the Board on the Agreement Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof; provided that any person becoming a director subsequent to the date
hereof whose nomination for election was approved by a vote of at least
three-quarters (3/4) of the directors comprising the Incumbent Board shall be
considered as though such person were a member of the Incumbent Board for
purposes of this paragraph;

(C) The closing of the merger of the Company (or its successor) with or into
another person; or

(D) The closing of the sale, conveyance, or other transfer of substantially all
of the assets of the Company (or its successor) to another person.

For purposes hereof, the term “person” shall include any individual,
corporation, partnership, group, association, or other “person”, as such term is
used in Section 14(d) of the Securities Exchange Act of 1934, as amended, other
than the Company (or its successor), any entity in which the Company (or its
successor) owns a majority of the voting interest, or any employee benefit
plan(s) sponsored by the Company (or its successor).



--------------------------------------------------------------------------------

1.2 In the event FNB completes an affiliation with any other institution in
which there is a change in control and, as a result of the affiliation, the
Employee occupies a position of less authority than the current position held
under the terms of this Agreement and job responsibilities less than Executive
Vice President and Chief Operating Officer of FNB, the Employee may elect to
terminate employment under Section 2.2 of this Agreement and receive the
compensation as provided in Section 3.1 hereof.

 

II. Termination Following Change in Control

2.1 FNB recognizes that a change in control as defined in Section I may directly
affect the direction and philosophy of FNB. A change in control may also affect
Employee’s responsibilities and position with the FNB. Employee will be entitled
to the compensation provided in subsection 3.1 of Section III hereof, upon
Employee’s determination to terminate his employment with FNB or upon
termination by FNB or upon termination by FNB of Employee’s employment with FNB.

2.2 Any termination by FNB or by Employee following a change in control shall be
communicated by written notice of termination (“Notice of Termination”) to the
other party hereto. Such Notice of Termination shall specify the date as of
which employment shall terminate (“Date of Termination”), which Date of
Termination shall not be more than sixty (60) days from the date of the Notice
of Termination.

 

III. Compensation Upon Termination; Other Agreements

3.1 If within twelve (12) months of the date after which a change in control of
the FNB shall have occurred, as defined in Section I above, Employee’s
employment with FNB shall be terminated by the FNB or by Employee, then Employee
shall be entitled, without regard to any contrary provisions of any Plan, to the
following benefits:

(A) For a period of twelve (12) months, commencing on the Date of Termination,
FNB shall make provisions so that Employee’s medical insurance benefits, life
insurance, and



--------------------------------------------------------------------------------

accident insurance plan coverage and all other welfare and retirement plan and
fringe benefits associated with Employee’s employment will continue to be on
terms and at levels substantially the same as those existing on the day prior to
the Date of Termination;

(B) For a period of twelve (12) months, commencing on the Date of Termination,
Employee shall receive the Annual Compensation theretofore received by Employee
from FNB. Payment shall be made each month when FNB’s payroll is customarily
paid unless Employee irrevocably elects to receive all salary compensation due
hereunder in a lump sum, which shall be paid within thirty (30) days of the
Employee’s election. Should Employee elect to receive a lump sum settlement
instead of monthly payments, the amount payable shall be reduced to the present
value of monthly payments by using the one year certificate of deposit rate then
in effect at FNB.

For purposes of this Agreement, “Annual Compensation” shall mean Employee’s
current annual base salary immediately preceding the change in control in
accordance with Section I hereof.

3.2 The amount of any payment provided for in this Section III shall not be
reduced, offset or subject to recovery by the FNB by reason of any compensation
earned by Employee as a result of subsequent employment by another employer,
other than compensation from employment with a banking institution located in
any county in Virginia whose county seat lies within fifty miles by highway from
Christiansburg, Virginia and earned within twelve (12) months after a change in
control.

3.3 Notwithstanding the other provisions of this Section III, should FNB
terminate Employee for cause, no further compensation shall be paid to Employee
after the Date of Termination. Otherwise, Employee shall be entitled to the full
compensation provided for herein after his Termination, whether such Termination
is initiated by Employee or FNB. For purposes of this subsection, the term
“cause” shall mean personal dishonesty, incompetence, willful misconduct,
willful breach of fiduciary duty, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses), willful
violation of a final cease and desist order, willful or intentional breach or
neglect of Employee’s duties hereunder, persistent negligence, or misconduct in
the performance of Employee’s duties.



--------------------------------------------------------------------------------

IV. Successors; Binding Agreement

4.1 This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of FNB, which shall result from a change in control
of FNB as defined in Section I hereof. FNB shall require any such successor, by
an agreement in form and substance satisfactory to Employee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent as
FNB would be required to perform if no such succession had taken place.

4.2 This Agreement shall inure to the benefit and be enforceable by Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Employee should die while any amount
would still be payable to Employee hereunder at the time of death of Employee,
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee or the devisee’s or
legatee’s designee; or if there be no such devisee, legatee or designee, to
Employee’s estate.

 

V. Fees and Expenses

5.1 Both FNB and the Employee covenant and agree that in the event of a breach
or default of either party of any of the terms of this Agreement, then the
defaulting party shall reimburse the non-defaulting party for any and all legal
expenses incurred to enforce the contract, including reasonable attorney’s fees.

 

VI. Taxes

6.1 All payments to be made to Employee under this Agreement will be subject to
required withholding of federal, state and local income and employment taxes.



--------------------------------------------------------------------------------

VII. Survival

7.1 The respective obligations of, and benefits accorded, FNB and Employee as
provided in this Agreement shall survive termination of this Agreement.

 

VIII. Notices

8.1 For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, and addressed to the addresses set
forth on the first page of this Agreement, provided that all notices to FNB
shall be directed to the attention of the Chairman of the Board, or to such
other addresses either party may have furnished to the other in writing in
accordance herewith; except that notice of change of address shall be in effect
only upon receipt.

 

IX. Miscellaneous

9.1 No provision of this Agreement may be modified, waived, or discharged unless
such modification, waiver, or discharge is agreed to in writing signed by
Employee and the Chairman of the Board or President of FNB (or highest ranking
executive officer of FNB other than Employee, if applicable). No waiver by
either party hereto at any time of any breach by the other party hereto of, or
of compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which is not expressly set
forth in this Agreement.



--------------------------------------------------------------------------------

X. Validity

10.1 The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

XI. Related Agreements

11.1 To the extent that any provision of any other agreement between FNB or any
of its subsidiaries and Employee shall limit, qualify or be inconsistent with
any provision of this Agreement, then for purposes of this Agreement, while the
same shall remain in force, the provision of this Agreement shall control and
such provision of such other agreement shall be deemed to have been superseded,
and to be of no force or effect, as if such other agreement had been formally
amended to the extent necessary to accomplish such purpose.

 

XII. Counterparts

12.1 This Agreement may be executed in one or more counterparts, which shall be
construed together as one constituted Agreement.

 

XIII. Governing Law

13.1 This Agreement shall be governed according to the laws of the Commonwealth
of Virginia. Should either party bring suit to enforce the provisions hereof,
FNB and Employee expressly consent to the exclusive jurisdiction and venue of
the Circuit Court of Montgomery County, Virginia to resolve such dispute.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

FNB CORPORATION  

/s/ William P. Heath, Jr.

  William P. Heath, Jr.   President and CEO EMPLOYEE  

/s/ Gregory W. Feldmann

Name:   Gregory W. Feldmann Title:   Chief Operating Officer